Citation Nr: 1126540	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bone mass or loss of bone mass of the right lower extremity.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a disability manifested by numbness and tingling of the upper extremities.

4. Entitlement to service connection for a disability manifested by numbness and tingling of the lower extremities.

5. Entitlement to service connection for a disability manifested by unspecified breathing problems.

6. Entitlement to service connection for sickle cell anemia.

7. Entitlement to service connection for a disability manifested by a vision disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also had a significant amount active duty training and inactive duty for training with reserve and National Guard units.

These matters before the Board of Veterans' Appeals (Board) arise from a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2009, the Board remanded these matters to the RO for additional development.  At that time he clarified that he was claiming some loss of bone mass of the right lower extremity.  RO/AMC handled this during remand development and the issue has been changed on the title page to reflect that contention.

The Board notes that the RO denied a service connection claim for seasonal allergic rhinitis in a December 2007 rating decision.   The Veteran did not submit a notice of disagreement with this decision.  Hence, the seasonal allergic rhinitis is not on appeal.  Therefore, notwithstanding the holding in Clemons v. Peake, 23 Vet. App. 1 (2009), the seasonal allergic rhinitis disability will not be considered in the decision below regarding service connection for sinusitis.  However, the matter is referred to the RO/AMC as to whether new and material evidence has been received to reopen a claim for service connection for seasonal allergic rhinitis.  

The issues of service connection for sickle cell anemia and for a disability manifested by a vision disorder will be considered within the Remand section of this document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim decided herein has been accomplished.

2.  The competent medical evidence establishes that the Veteran does not have a diagnosis of a bone mass of the right lower extremity.  Loss of bone mass was not shown on recent examination.

3.  There is no competent evidence establishing that the Veteran has a current diagnosis of sinusitis.

4.  The competent medical evidence establishes that the Veteran does not have a current disability manifested by numbness and tingling of the upper and the lower extremities.

5.  The competent medical evidence establishes that the Veteran does not have a current disability manifested by breathing problems.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bone mass or loss of bone mass of the right lower extremity are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a disability manifested by numbness and tingling of the upper extremities are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for a disability manifested by numbness and tingling of the lower extremities are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for service connection for a disability manifested by unspecified breathing problems are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, September 2009 and November 2009 post rating letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, these letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in a December 2010 supplemental statement of the case (SSOC). Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein. Pertinent medical evidence of record includes some of the Veteran's service treatment records, service personnel records, VA medical records, private medical records, and the reports of several VA examinations.  Also of record and considered in connection with the appeal are the transcripts from the December 2006 RO hearing and the April 2008 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.
 
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.   Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993);Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

A.  Bone mass of the right lower extremity, sinusitis, and disability manifested by breathing problems

As noted, the initial requirement for establishing a valid claim for service connection consists of evidence of a current disability, as mentioned above, and with regard to the Veteran's claimed bone mass or loss of bone mass of the right lower extremity, sinusitis, and disability manifested by breathing problems, this objective criterion has not been met.

1.  Bone mass of the right lower extremity

A February 2002 report of medical examination for the Army National Guard reflects that the Veteran was found to have a right lower leg bone mass.

A September 2010 VA joints examination report reflects that the Veteran stated that the bone mass was in reference to a note during a physical examination in the National Guard in 2002 wherein he was told that his right leg is somewhat shorter due to a loss of bone mass.  The VA examiner determined that the measurements taken during the examination of the Veteran's right leg and left leg did not reveal any discrepancy in length with both measuring 49 centimeters from the lateral malleolus to the lower patella.  When asked about symptoms, the Veteran stated he is tender on both legs and other parts of his body since he was diagnosed with rhabdomyolysis in the 1980s.  The examiner concluded that there were no objective findings for a right lower leg bone mass diagnosis.  

In this case, while the Veteran was found on one occasion, in February 2002, to have a right lower leg bone mass, over 9 years ago, no such disorder is currently demonstrated.  Specifically, the September 2010 VA examiner concluded that there were no objective findings for a right lower leg bone mass diagnosis.  Further, there has been no objective finding of a loss of bone mass in the extremity.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In the absence of a clinical demonstration of a current chronic right lower leg bone mass or loss of bone mass, a requisite for service connection, there can be no valid claim for service connection and the claim must be denied.

2.  Sinusitis

An October 2010 VA nose, sinus, larynx, and pharynx examination report reflects that the examiner reviewed the claims file.  The Veteran stated that he had been told in the past that he had problems with nasal allergies.  The impression was mild allergic rhinitis and no current evidence with acute or chronic nose or sinus disease otherwise.  Chronic sinusitis is not otherwise noted in the other clinical records on file.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Thus, the Board finds that the medical evidence in this case fails to establish that Veteran has current sinusitis, and he has not presented, identified, or even alluded to the existence of any such evidence; thus, there can be no valid claim for service connection and the claim must be denied.

3.  Disability manifested by breathing problems

A March 2010 VA hemic disorders examination report reflects that the examiner reviewed the claims file.  The Veteran denied a respiratory condition of the lungs.  He reports and the claims file confirms a diagnosis of allergic rhinitis (claimed as allergies) seasonal rhinitis.  He reports a dry cough on a regular basis without sputum, hemoptysis, or rhinorrhea.  He reports moderate dyspnea on exertion.  There is no history of asthma.  The Veteran is not on treatment for a lung disorder.  He utilizes Flonase for his rhinitis with only minimial response, and he has had side effects of epistaxis.  The examiner concluded that there was no objective evidence for a respiratory/lung disorder; therefore, no opinion would be provided.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Thus, the Board finds that the medical evidence in this case fails to establish that Veteran has a current disability manifested by breathing problems, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such evidence; thus, there can be no valid claim for service connection and the claim must be denied.

B.  A disability manifested by numbness and tingling of the upper extremities and a disability manifested by numbness and tingling of the lower extremities

STRs are negative for complaints, treatment, or a diagnosis of disabilities manifested by numbness and tingling of the upper and the lower extremities.

A June 1993 medical record from the Reserves reflects that the Veteran was seen for complaints of right shoulder pain for the past four days.  He was prescribed Motrin. 

A September 2008 VA joints examination report reflects that the Veteran complained of numbness and tingling of both arms because of dermatitis.  He further contended that rhabdomyolysis is affecting his shoulders and legs.  The Veteran stated that his condition started in 1986 at Fort Hood with bilateral knee and shoulder pain and he believed it was due to exposure to chemicals.  The Veteran stated that his shoulder condition had onset in the military during training.    The VA examiner concluded that there was no objective evidence for the joints in and of themselves that would reveal numbness and tingling.  In addition, the examiner noted that the Veteran reported his dermatitis skin condition caused the numbness and tingling.  The Veteran stated that in regards to his bilateral knees, numbness and tingling of the lower extremities as with the shoulders, that these began in service due to heat injury and rhabdomyolysis.  The examiner diagnosed right knee bursitis and left knee degenerative joint disease, mild.  The VA examiner opined that disabilities manifested by numbness and tingling of the upper and lower extremities are less likely than not related to rhabdomyolysis.  

A March 2010 VA joints examination report reflects that the Veteran complained of joint pain that began in the mid 1980s and denies any injuries at that time.  He stated he was never diagnosed as having arthritis while in the service and no specific injuries sustained while in the military that required casting or any surgeries.  He stated that his symptoms developed slowly over time from 1984 to 1986.  The diagnosis was bilateral patellofemoral pain syndrome with mild degenerative joint disease of the left knee and bilateral shoulder impingement syndrome.  The VA examiner noted review of the claims file and opined that there was no objective data whatsoever to link any sort of the joint conditions to the Veteran having been in service or to his history of rhabdomyolysis.  Therefore, it is less likely than not that any of the joint abnormalities or any of his complaints are related to him previously being in service.  The VA examiner furthered that he did not find appropriate documentation of recurrent complaints of knee and shoulder pain to the point that these conditions could be service-connected.  In addition, the knee and shoulder conditions presented well after military discharge, approximately twenty-four years and there was no data to suggest that there was any significant trauma to these regions of his body which predisposed him to having complaints in the future.  He furthered that rhabdomyolysis is a muscle condition which usually is self limited with appropriate treatment and does not lead to long-term joint abnormalities.  

An April 2010 VA peripheral nerves examination report notes that the Veteran reported numbness in the upper extremities, distally more than proximally, and often he has the sensation that the whole arm falls asleep.  Also numbness in the lower extremities, more distal than proximal and is worse in the toes and feet. He reported weakness if he lifts weights.  It feels like burning in the arms and legs.  The pain is diffuse and includes the shoulder, legs, arms, neck, low back, cervical spine, shins, scars, etc.  The examiner noted that the Veteran has a history of exertional rhabdomyolysis.  The examiner's impression was that he could not identify any peripheral nerve condition.  A nerve conduction velocity test was ordered. 

In an addendum, the VA peripheral nerve examiner reported an impression that there was no clinical or electrodiagnostic evidence of a polyneuropathy that could be linked to any chemical exposure when the Veteran was in service.  The ulnar nerve neuropathy described by the nerve conduction velocity at the elbow was not caused by chemical exposure.  

An additional VA peripheral nerve opinion was obtained in December 2010.  The VA examiner stated that a review of the claims folder indicates that all previous examinations, including examination by a neurologist failed to demonstrate any clinical evidence of peripheral neuropathy, particularly ulnar neuropathy of the elbow.  He furthered that rhabdomyolysis is a disease or injury to the muscle and nerve is not related to that condition in any way, either directly or indirectly.  In addition, the only evidence for ulnar neuropathy at the elbow was generated by a nerve conduction test, which does not make diagnosis.  They are a laboratory test which reports findings, which then must be applied to the clinical circumstance.  In this case, the VA examiner opined that the laboratory test does not fit with the clinical examination, and therefore, a clinical diagnosis cannot be made based solely on our laboratory tests.  It was his opinion that there is no clinical evidence for an ulnar neuropathy.  No clinical examination has shown an ulnar neuropathy.  It was his opinion that rhabdomyolysis is unrelated to peripheral neuropathy.  Therefore, the final opinion would be that the ulnar neuropathy is not caused by or the result of the service-connected rhabdomyolysis.  He further commented that ulnar neuropathy is a very common condition by compression of the ulnar nerve at the elbow by such things as sitting in a chair with arms resting on the chair arms, and there is no specific etiology for that condition otherwise. 

In this case, the Board finds that the medical evidence fails to establish that the Veteran has a disabilities manifested by numbness and tingling of the upper and the lower extremities, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical evidence of current diagnoses of a disorder manifested by numbness and tingling.  The Board finds the December 2010 VA examiner's opinion that there is no clinical evidence for an ulnar neuropathy is most probative based as it was on review of the Veteran's documented medical history and assertions and a thorough examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, the opinion is consistent with the April 2010 VA examiner's impression that he could not identify any peripheral nerve condition.  
  
Additionally, while the Veteran has been diagnosed with bilateral patellofemoral pain syndrome with mild degenerative joint disease of the left knee and bilateral shoulder impingement syndrome, more than 20 years after service, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral knee disorders and shoulder disorders and service as well as his service-connected rhabdomyolysis weigh against the claims.  In this regard, the March 2010 VA joints examiner noted review of the claims file and opined that there was no objective data whatsoever to link any sort of the joint conditions to the Veteran having been in service or to his history of rhabdomyolysis.  The Board finds that the March 2010 VA examiner's opinion constitutes probative evidence on the medical nexus question- based as it was on review of the Veteran's documented medical history and assertions and a thorough examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claims for service connection for disabilities manifested by numbness and tingling of the upper and the lower extremities, to include on the basis of secondary service connection.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

C.  Each disability

In addition to the medical evidence, the Board has carefully considered the written statements and testimony of the Veteran and his representative indicating that his claimed disabilities are related to service or to his service-connected  rhabdomyolysis.  The Board notes that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, to whatever extent the Veteran attempts to support the claim on the basis of his assertions, alone, the Board points out that matter the matter of diagnosis and etiology (or medical relationship)is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a layperson not shown to have appropriate medical training and expertise to competently render a probative (i.e., persuasive) opinion on a medical matter, he can not provide persuasive evidence on a medical diagnosis and medical nexus question.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.  To the extent he contends that he has had complaints since service, those complaints are inconsistent with the facts on the record and it is inconceivable that he would have not sought treatment closer to service given the complaints.

Under these circumstances, the Board finds that the claims for service connection for a bone mass of the right lower extremity, sinusitis, a disability manifested by numbness and tingling of the upper extremities, a disability manifested by numbness and tingling of the lower extremities, and a disability manifested by unspecified breathing problems, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bone mass or loss of bone of bone mass of the right lower extremity is denied.

Service connection for sinusitis is denied.

Service connection for a disability manifested by numbness and tingling of the upper extremities is denied.

Service connection for a disability manifested by numbness and tingling of the lower extremities is denied.

Service connection for a disability manifested by unspecified breathing problems is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2009, the Board remanded the matters of service connection for sickle cell anemia and for a disability manifested by a vision disorder for the RO to obtain an opinion whether these disabilities were related to service or were secondary to the Veteran's service-connected rhabdomyolysis.  While the Veteran was afforded appropriate examinations in March 2010 and June 2010, respectively, the opinions provided failed to address the issue of service connection on a secondary basis.  It is noted that an essentially normal eye examination was reported, however there were some findings of photosensitivity.  Also, the examiner is asked to indicate whether presbyopia is a refractive error of the eyes.  The other examiner will be asked to indicate whether sickle cell anemia is actually present or whether only a sickle cell trait, and what if any symptoms would be attributed to either.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, the Board finds that the claims file should be returned to the VA examiners who performed the March 2010 VA hemic disorders examination and the June 2010 VA eye examination, if available, for supplemental opinions based on a full review of the records.

Accordingly, these matters are REMANDED for the following actions:

1.  The AMC/RO should forward the entire claims file to the examiners who prepared the March 2010 VA hemic disorders examination report and the June 2010 VA eye examination report for supplemental opinions (or if unavailable, a similarly situated examiner).

With respect to the Veteran's sickle cell anemia and eye disorder, the appropriate examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected rhabdomyolysis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

If the prior examiner (s) is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination(s), by an appropriate examiner, to obtain the requested medical opinions noted above.  The entire claims file must be made available to the examiner(s) designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.

The examiners should set forth all examination findings, together with the complete rationale for all conclusions reached.

With regard to the eye exam, it should be indicate whether the photosensitivity is in any way related to the service connected disorder.  It should also be indicated whether presbyopia is properly characterized as a refractive error of the eyes.

With regard to the sickle cell exam, it should be indicated whether the appellant has sickle cell anemia, or a sickle cell trait.  Whichever is determined to be present, the examiner is asked to identify any objective symptoms that are found.

2. Thereafter, the RO should readjudicate the Veteran's claims for service connection remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


